Exhibit 99.1 AMERICAN APPAREL REPORTS THIRD QUARTER 2 § Net sales of $154.8 million, an increase of 45.2% from the third quarter of 2007 § EPS of $0.03, or $0.16 before merger related stock based compensation expense of $13.2 million ($0.13 per share) § Company reaffirms 2008 EPS guidance of $0.32 to $0.36 before merger related stock based compensation expense § Company expects to finish 2008 with approximately 80 new store openings for the year LOS ANGELES, November 10, 2008 – American Apparel, Inc. (NYSE Alternext US: APP), a vertically integrated manufacturer, distributor, and retailer of branded fashion basic apparel, today announced its financial results for the third quarter of 2008 and for the nine month period ended September 30, 2008. American
